Citation Nr: 0923172	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for retained shell 
fragments of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Veteran's file has since been transferred 
to the RO in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was treated from 
February to April 1953 for multiple shell fragment wounds 
resulting from enemy mortar.  Service treatment records show 
that the fragments penetrated into his abdomen, right hand, 
and right thigh with retained shell fragments in the soft 
tissue of his right thigh.  A March 1955 rating decision 
awarded service connection for shell fragment wounds of the 
right thigh (Muscle Group (MG) XIV); abdomen (MG XIX); right 
hand (MG IX); and left leg.  

In July 2005, the Veteran filed a claim for service 
connection for retained shell fragments of the right hip.  

In support of his claim, the Veteran submitted a page from an 
October 1978 private medical report indicating that he 
reported a history of retained shell fragment wounds of the 
right hip.  However, it appears that the report submitted is 
incomplete.  In this regard, the Board observes that the 
record indicates that the Veteran was admitted to the 
hospital with various musculoskeletal complaints.  However, 
while various findings pertaining to other body systems are 
included, there are no musculoskeletal findings.  
Furthermore, while listing the date of admission, the report 
does not include any discharge information such as the date 
of discharge or discharge diagnoses.  In addition, along with 
this record, the Veteran submitted an executed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, authorizing VA to obtain 
records from Mercy General Health Partners, Muskogee General 
Campus, from 1978.  No attempt has been made to locate any 
remaining records from this provider.  

On remand, the RO should seek to obtain any pertinent records 
from Mercy General Health Partners, Muskogee General Campus.  
In this regard, VA's duty to assist requires VA to make 
reasonable efforts to obtain private records referenced by 
the Veteran.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).

In addition, the Board is of the opinion that a new VA 
examination would be probative.  While a VA examination was 
conducted in April 2005, this examination is inadequate for 
rating purposes as it does not include any findings pertinent 
to the right hip and was conducted in the context of a claim 
for increased ratings of shell fragment wounds affecting 
other body parts.  It is notable that X-ray evidence revealed 
two retained metallic fragments in the soft tissue of the 
right femur.  See VA examination report, April 5, 2005.  The 
examiner stated that the fragment wound affected muscle group 
XIV of the upper right thigh.  While some decrease in range 
of motion of the hip was reported, the examiner did not opine 
as to whether any separate hip disability was present, in 
addition to the Veteran's service-connected right thigh 
disability.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  On remand, the Veteran 
must be afforded a VA examination to assess the etiology of 
any current right hip disability.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Mercy 
General Health Partners, Muskogee General 
Campus, as identified on VA Form 21-2142 
received by VA on August 18,2005, and 
request copies of all of the Veteran's 
treatment records dated in 1978.  In 
particular, the RO/AMC should request a 
complete copy of any inpatient treatment 
records dated in October 1978.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claims file.  

2.  Following the receipt of any additional 
records, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of any current right hip disorder, 
to include the effect on any muscle groups 
due to retained metallic fragments.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all right hip 
disorders.  For any disability 
affecting the muscles of the 
hip, the examiner should 
identify the muscle group(s) 
affected.  

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to the 
Veteran's period of active 
service, to include retained 
metal fragments resulting from 
an in-service shell fragment 
injury, or any service-connected 
disability, in particular the 
Veteran's shell fragments wounds 
of the right thigh.    

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative. After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



